--------------------------------------------------------------------------------

 
Exhibit 10.1

 
LIMITED WAIVER


This Limited Waiver is made and entered into as of November 15, 2007, between
The Huntington National Bank, successor by merger to Sky Bank, Franklin Credit
Management Corporation, a Delaware corporation (“Borrower”) and each subsidiary
of the Borrower listed on the signature pages hereof.
 
Reference is hereby made to (1) a certain Master Credit and Security Agreement
dated as of October 13, 2004 (as amended, restated, modified or supplemented
from time to time, the “Master Credit Agreement”) entered into between Sky Bank,
now known as The Huntington National Bank (“Lender”) and Franklin Credit
Management Corporation, a Delaware corporation (“Borrower”), certain
subsidiaries of Borrower from time to time party to the Master Credit Agreement
and (2) a certain Flow Warehousing Credit and Security Agreement dated as of
August 11, 2006, entered into between Lender and Borrower (as amended, restated,
modified or supplemented from time to time, the “Flow Credit Agreement). All
capitalized terms not otherwise defined in this Limited Waiver shall have the
meanings ascribed to such terms in the Master Credit Agreement or the Flow
Credit Agreement, as specified.
 
Borrower agrees that Lender has reasonably requested pursuant to Section
6.1(b)(i) of the Master Credit Agreement and Section 6.2(a) of the Flow Credit
Agreement that Borrower provide, within 30 days and 45 days respectively after
the end of each calendar quarter, statements of income and cash flows and
related balance sheet, each for the fiscal quarter ending September 30, 2007,
certified by the chief financial officer or other appropriate officer of the
Borrower (the “9/30/07Quarterly Financials”).  Borrower has advised Lender that
it has failed to deliver to Lender the 9/30/07 Quarterly Financials as required,
and Lender hereby provides notice to Borrower of such failure and that such
failure constitutes an Event of Default under each of the Master Credit
Agreement and the Flow Credit Agreement (the “Identified Defaults”).  Borrower
hereby acknowledges the Identified Defaults and has requested that Lender waive
the Identified Defaults through the earlier of (i) such time as Borrower files
copies of the 9/30/07 Quarterly Financials with the Securities and Exchange
Commission or (ii) December 31, 2007, (the “Specified Waiver Date”).


Borrower hereby agrees (i) not to request any further loans, advances or other
extensions of credit pursuant to the Master Credit Agreement, the Flow Credit
Agreement or any other loan document, letter of credit agreement, hedging
agreement or banking services agreement (each of the foregoing a “Credit
Extension”) through and including the Specified Waiver Date and (ii)
contemporaneously herewith to enter into a Security Agreement, in form and
substance satisfactory to Lender, pursuant to which Borrower will grant to
Lender, to secure all present and future loans, liabilities and obligations of
Borrower and each direct and indirect subsidiary thereof to Lender, a first
priority lien in all property and assets of Borrower and each direct and
indirect subsidiary (each of the foregoing, a “Condition of Waiver”).   Subject
to the terms and conditions set forth herein, including without limitation
Lender’s satisfaction with each Condition of Waiver and the execution of this
Limited Waiver by each of Borrower and each Company Subsidiary (as defined in
the Master Credit Agreement), Lender hereby waives the Identified Defaults
through and including the Specified Waiver Date.


Nothing in this Limited Waiver shall (i) cause a modification of the Master
Credit Agreement, the Flow Credit Agreement, any other loan document agreement
in connection with any extension of credit from Lender to Borrower, except as
precisely set forth above, (ii) establish any custom, course of dealing or in
any manner waive or modify any future default or Event of Default, (iii) entitle
Borrower or any Company Subsidiary to any other waiver or any other or further
notice or demand whatsoever, or (iv) in any way modify, change, impair, effect,
diminish, or release Borrower's or any Company Subsidiary’s liability under or
pursuant to the Master Credit Agreement, the Flow Credit Agreement or any other
loan document or agreement.
 
 
 

--------------------------------------------------------------------------------



 
Borrower and each Company Subsidiary hereby agree to execute and deliver such
additional documents, instruments and agreements reasonably requested by Lender
as may be reasonably necessary or appropriate to effectuate the purposes of this
Limited Waiver, the Master Credit Agreement, the Flow Credit Agreement or any
other loan agreement or document.


This Limited Waiver and the rights and obligations of the parties hereto shall
be governed by, and construed and interpreted in accordance with, the laws of
the State of Ohio.


This Limited Waiver may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original, and all of which taken together
shall constitute one and the same instrument.


Borrower and each Company Subsidiary, for itself and its respective successors
and assigns, agents, employees, officers and directors, hereby forever waive,
relinquish, discharge and release all defenses and Claims of every kind or
nature, whether existing by virtue of state, federal, or local law, by agreement
or otherwise, against Lender, its successors, assigns, directors, officers,
shareholders, agents, employees and attorneys, the obligations evidenced by the
Master Credit Agreement, the Flow Credit Agreement, each promissory note or
instrument in connection therewith, each other loan document and the Collateral,
whether previously or now existing or arising out of or related to any
transaction or dealings between Lender and Borrower or Lender and any Company
Subsidiary, which Borrower or any Company Subsidiary, may have or may have made
at any time up through and including the date of this Limited Waiver, including
without limitation, any affirmative defenses, counterclaims, setoffs, deductions
or recoupments, by Borrower or any Company Subsidiary.  “Claims” means all
debts, demands, actions, causes of action, suits, dues, sums of money, accounts,
bonds, warranties, covenants, contracts, controversies, promises, agreements or
obligations of any kind, type or description, and any other claim or demand of
any nature whatsoever, whether known or unknown, accrued or unaccrued, disputed
or undisputed, liquidated or contingent, in contract, tort, at law or in equity,
Borrower, each Company Subsidiary or any of them ever had, claimed to have, now
has, or shall or may have.  Nothing contained in this Limited Waiver prevents
enforcement of this waiver and release.


 IN WITNESS WHEREOF, this Limited Waiver has been executed as of the date first
appearing above notwithstanding the date it is actually executed.




[Signature page follows]
 

 

--------------------------------------------------------------------------------





Lender:


The Huntington National Bank


By: /s/ Marty E. Adams             


Its:  President




Borrower:


Franklin Credit Management Corporation




By: /s/ Thomas Axon


Name: Thomas Axon


Title:  Chairman & President




Each Company Subsidiary listed on Schedule A attached hereto:


By: /s/ Thomas Axon


Name: Thomas Axon


Title:  Chairman & President,  as an authorized officer of, and on behalf of,
each Company Subsidiary listed on Schedule A attached hereto


 

 

--------------------------------------------------------------------------------





SCHEDULE A
COMPANY SUBSIDIARIES
EXECUTING LIMITED WAIVER












--------------------------------------------------------------------------------



SCHEDULE A TO FRANKLIN LIMITED WAIVER


COMPANY SUBSIDIARIES
EXECUTING LIMITED WAIVER


FCMC 2000 B CORP.
FCMC 2000 C CORP.
FCMC 2000 D CORP.
FCMC 2001 A CORP.
FCMC 2001 B CORP
FCMC 2001 C CORP.
FCMC 2001 D CORP.
FCMC 2001 E CORP.
FCMC 2001 F CORP.
FCMC 2002 A CORP.
FCMC 2002 B CORP.
FCMC 2002 C CORP.
FCMC 2002 D CORP.
FCMC 2002 E CORP.
FCMC 2002 F CORP.
FCMC 2002 G CORP.
FCMC 2002 H CORP.
FCMC 2003 A CORP.
FCMC 2003 B CORP.
FCMC 2003 C CORP.
FCMC 2003 D CORP.
FCMC 2003 E CORP.
FCMC 2003 F CORP.
FCMC 2003 G CORP.
FCMC 2003 H CORP.
FCMC 2003 I CORP.
FCMC 2003 J CORP.
FCMC 2003 K CORP.
FCMC 2004 A CORP
FCMC 2004 B CORP.
FCMC 2004 C CORP.
FCMC 2004 D CORP.
FCMC 2004 E CORP.
FCMC 2004 F CORP.
FCMC 2004 G CORP.
FCMC 2004 H CORP.
FCMC 2004 I CORP.
FCMC 2004 J CORP.
FCMC 2004 K CORP.
FCMC 2004 L CORP.
FCMC 2004 M CORP.
FCMC 2005 A CORP.
FCMC 2005 B CORP.
FCMC 2005 C CORP.
FCMC 2005 D CORP.
FCMC 2005 E CORP.
FCMC 2005 F CORP.
FCMC 2005 G CORP.
FCMC 2005 H CORP.
FCMC 2005 I CORP.
FCMC B-ONE 2004 A CORP.
FCMC B-ONE 2004 B CORP.
FCMC B-ONE 2004 C CORP.
FCMC B-ONE 2004 D CORP.
FCMC B-ONE 2004 E CORP.
FCMC B-ONE 2004 F CORP.
FLOW 2000A CORP.
FLOW 2000B CORP.
FLOW 2000C CORP.
FLOW 2000D CORP.
FLOW 2000E CORP.
FLOW 2000F CORP.
FLOW 2001 A CORP.
FLOW 2001 B CORPORATION
FLOW 2001 C CORPORATION
FLOW 2001 D CORP
FLOW 2001 E CORPORATION
FLOW 2001 F CORPORATION
FLOW 2001 G CORPORATION
FLOW 2001 H CORP.
FLOW 2001 I CORP.
FLOW 2001 J CORP.
FLOW 2001 K CORP
FLOW 2001 L CORP.
FLOW 2002 A CORP.
FLOW 2002 B CORP.
FLOW 2002 C CORP.
FLOW 2002 D CORP.
FLOW 2002 E CORP.
FLOW 2002 F CORP.
FLOW 2002 G CORP.
FLOW 2002 H CORP.
FLOW 2002 I CORP.
FLOW 2002 J CORP.
FLOW 2002 K CORP.
FLOW 2002 L CORP.
 
FLOW 2003 A CORP.
FLOW 2003 B CORP.
FLOW 2003 C CORP.
FLOW 2003 D CORP.
FLOW 2003 E CORP.
FLOW 2003 F CORP.
FLOW 2003 G CORP.
FLOW 2003 H CORP.
FLOW 2003 I CORP.
FLOW 2003 J CORP.
FLOW 2003 K CORP.
FLOW 2003 L CORP.
FLOW 2003 M CORP.
FLOW 2004 A CORP.
FLOW 2004 B CORP.
FLOW 2004 C CORP.
FLOW 2004 D CORP.
FLOW 2004 E CORP.
FLOW 2004 F CORP.
FLOW 2004 G CORP.
FLOW 2004 H CORP.
FLOW 2004 I CORP.
FLOW 2005 A CORP.
FLOW 2005 B CORP.
FLOW 2005 C CORP.
FLOW 2005 D CORP.
FLOW 2005 E CORP.
FLOW 2005 F CORP
FLOW 2005 G CORP
FLOW 2005 H CORP
FLOW 2005 I CORP
FLOW 2005 J CORP
FLOW 99-70 CORP.
FLOW 99-76 CORP.
FLOW 99-88 CORP.
FLOW 99-92 CORP.
 

 
 

 
 
 
 

 